DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 09/02/2022 does not place the Application in condition for allowance.
Claims 1-13 and 21-25 are currently pending.  In response to Office Action mailed on 06/02/2022, Applicant has amended claims 7, cancelled claims 14-20, and added new claims 21-25.   Claims 1-6 are withdrawn from consideration as being part of non-elected invention.

Status of the Rejections
Due to Applicant’s amendment of claim 7, all rejections from the Office Action mailed on 06/02/2022 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.

Claim Interpretation
Instant claim 7 is a product-by-process claim that requires a “solder bonding layer”, which attaches the strain balance layer to the layered stack.  
The determination of patentability is based on the product, and not on the method (bonding via solder) of making the product. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP §2113. See also In re Thorpe, 777F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985).
Cambridge dictionary defines “Solder” as “a soft metal that is melted in order to join together pieces of metal so that they stick together when it cools and becomes hard again” (https://dictionary.cambridge.org/us/dictionary/english/solder, accessed on 05/26/2022). Therefore, the structural limitation that is imparted by the “solder bonding layer” is a metal layer between strain balance layer and the layer stack that allows for bonding/attachment between strain balancing layer and the layer stack.  Therefore, if the strain balance layer is bonded or attached to the layered stack as claimed having a metal layer therebetween, the metal layer would be interpreted to read on the structural limitation that is imparted by the “solder bonding layer”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (WO 2012/099187 A1) in view of Chen (US 2009/0050200 A1).
Regarding claim 7, Matsuo discloses a solar cell (solar cell as shown in fig. 2) comprising: a supporting substrate (steel base/substrate 11) having a first thermal expansion coefficient (inherently or implicitly), wherein the supporting substrate (11) is made of stainless steel (see Abstract, and page 2, last line) as in the case of the instant application (see instant claim 10). 
Matsuo further discloses a Cu coating layer (12) surface on the substrate (11) (see fig. 2), the Cu coating layer having a second thermal expansion coefficient (inherently or implicitly) (see Abstract, and page 2 of translation). Matsuo explicitly discloses that the Cu coating layer is made of same material (Cu) as the instant strain balancing layer (see instant claim 12) and have a thickness of 5, 10 or 20 µm (page 3 of translation, and examples 17, 18, 27 and 28 on Table 1) as in the case of the instant application (see instant claim 13).  Therefore, it must inherently or implicitly function as the strain balancing layer as in the case of the instant application. 
It is further noted that the supporting substrate (11) and strain balancing layer (12) of Matsuo and that of the instant claims are made of same materials (stainless steel and Cu, respectively).  Thus, the second thermal expansion coefficient must be inherently or implicitly be greater than the first thermal expansion coefficient, as in the case of the instant application. 
Matsuo further discloses a metal layer (lower electrode layer 2, which is made of metal) (see Abstract and page 2 of translation) formed on a surface of the Cu coating layer (12) such that the Cu plating layer (12) is positioned between the metal layer (2) and the supporting substrate (11) (see fig. 2 for configuration); and a layered stack (layers 3-6, figure 2) including semiconductor junction (junction between CIS layer 3 and CdS layer 4; see page 2 of translation) having a bonded surface to the metal layer (2) that is opposite the surface of the metal layer (2) engaged to the Cu coating layer (12) (see fig. 2).  It is noted that the Cu coating layer (12) and the layered stack (3-6) are bonded to the metal layer as the layers are formed one another to form a single unitary device (solar cell device, see fig. 2).
It is noted that instant claim is a product-by-process claim that requires a “solder metal bonding layer”, which attaches the strain balance layer to the layered stack.  Since the strain balance layer (12) is bonded or attached to the layered stack (layers 3-6) as claimed having the metal layer (2) therebetween, the metal layer (2) is interpreted to read on the structural limitation that is imparted by the “solder metal bonding layer” (see claim interpretation section). 
Matsuo further discloses metal layer (2) or lower electrode is made, for example, of Mo (see page 2 of translation).  However, Matsuo does not explicitly disclose the metal layer (2) metal compositions including elements comprising at least one of tin, lead, nickel, titanium, copper and indium.
Chen discloses a solar cell wherein lower electrode (20) is made of Mo or Cu-Mo alloy ([0015]).  Thus, Chen explicitly discloses Mo and Cu-Mo are art-recognized equivalent metallic materials that can be used to form back/rear/lower electrode of a solar cell, or alternatively, Chen discloses Cu-Mo alloy is a known material that can be used to form a back/rear/lower electrode layer of a solar cell. 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have substituted Mo with Cu-Mo to form the back electrode layer of Matsuo because Mo and Cu-Mo are art-recognized equivalent metallic materials that can be used to form back/rear/lower electrode of a solar cell as shown by Chen, and substituting equivalents known for the same purpose is obvious (see MPEP §2144.06).
Alternatively, it would have been obvious to one skilled in the art at the time of the invention used Cu-Mo alloy as taught by Chen to form the back electrode layer of Matsuo because selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.
Accordingly, Matsuo as modified by Chen discloses the metal layer includes Cu-Mo, which reads on instant claimed metal compositions including copper.

Regarding claim 8,  Matsuo discloses that the supporting substrate and strain balancing layer of Matsuo and that of the instant claims are made of same materials (stainless steel and Cu, respectively) (see above), and thus the strain balancing layer (12) must inherently or implicitly have a coefficient of thermal expansion at least 50% greater than that of the supporting substrate (11), as in the case of the instant application. 

Regarding claims 9 and 10,  Matsuo discloses that the supporting substrate (11) is made of stainless steel (see Abstract, and page 2, last line) as in the case of the instant application.  Thus, the supporting substrate must inherently or implicitly have a coefficient of thermal expansion of 15 ppm/oK or less, as in the case of the instant application. 

Regarding claim 11, Matsuo discloses the solar cell as discussed above. Matsuo further discloses that the Cu-coated steel sheet (20) formed by the supporting substrate (11) and Cu coating layer (12)  has a thickness of 0.02 to 0.50 mm (page 2 of translation), which is equivalent to 20-500 micron.  Matsuo further discloses that the Cu coating layer can have a thickness of 5 micron (see example 17 or 27 on Table 1).  Thus, the substrate (11) has a thickness of 15-495 micron.  Accordingly, the claimed range (20-200 micron) overlaps with the disclosed range (15-495 micron). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)) (MPEP § 2144.05 - (I)).

Regarding claim 12, Matsuo further discloses that the strain balancing layer (12) is made of Cu (see Abstract and page 2 of translation).

Regarding claim 13, Matsuo further discloses that the strain balancing layer (12) has a thickness of 5, 10 or 20 microns (examples 17, 18, 27 or 28 on Table 1).

Regarding claim 23, Matsuo discloses that the supporting substrate and strain balancing layer of Matsuo and that of the instant claims are made of same materials (stainless steel and Cu, respectively) (see above), and thus strain energy in the strain balancing layer must be substantially equal in magnitude to strain energy in the supporting substrate, wherein the strain energy in the strain balancing layer must be opposite in sign to the strain energy in the supporting substrate.

Regarding claim 24, although Matsuo does not explicitly mention that the strain energy of the strain balancing layer is measured by the claimed formula, it is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Regarding claim 25, Matsuo further discloses that the strain balancing layer (12) has a thickness of 5, 10 or 20 microns (examples 17, 18, 27 or 28 on Table 1), which is within the thickness as disclosed in the instant application (see instant claim 13).  Further note that although Matsuo does not explicitly mention that the thickness of the strain balancing layer is set by the claimed formula, it is further noted that “[A]pparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)), and therefore, “[W]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function” (In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429 1431-32 (Fed. Cir. 1997)) (MPEP §2114).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (WO 2012/099187 A1) in view of Chen (US 2009/0050200 A1), and further in view of Arya (US 6,121,541).
Regarding claims 21 and 22,  Matsuo discloses the layered stack includes including semiconductor junction (junction between CIS layer 3 and CdS layer 4; see page 2 of translation).  Although Matsuo discloses CIS based semiconductor layer, Matsuo does not explicitly disclose the semiconductor junction includes IV semiconductor materials, specifically, silicon.
Arya discloses a tandem device (fig. 1) wherein the semiconductor layers include tandem junctions of CIS (18) and silicon (22) (fig. 1 and 7:4-8:59).  Arya further discloses that the silicon semiconductor layer (22) on the front side of the CIS layer (18).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Si layer of Arya on the CIGS of Matsuo in order to allow for a tandem or multi-junction cell with higher efficiency as more light would be converted to electricity. 

Response to Arguments
Applicant's arguments with respect to claims 7-13 and 21-25 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that Matsuo does not disclose instant claimed metal compositions including at least one of Sn, Pb, Ni, Ti, Cu and In.
This argument is directed to the claim as amended.  Matsuo as modified by Chen discloses the metal layer includes Cu-Mo, which reads on instant claimed metal compositions including copper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denda et al. (US 2010/0300514 A1) discloses a solar cell comprising stainless steel substrate (10) ([0033]), a first lower electrode layer (12a) which is made of Cu ([0035]) reads on instant claimed strain balance layer, a second lower electrode layer (12b) which is made of Mo ([0035]) reads on instant claimed solder bonding layer, layers 13-14 reads on instant claimed layered stack.
Matsuyama (US 5,913,986) discloses a solar cell having a substrate (101) that can include stainless steel (column 15, lines 51-64), and lower electrode (202) which is made of metal and can include plural layers of which one would read on strain balance layer, and the top one would read on solder bonding layer (17:36-50).
Palaniswamy et al. (WO 2019/016325 A1) discloses a solar cell having steel substrate (1), a Ni layer (2), a Cr layer, and a layered stack (layers 5-8) formed in order (see fig. 1). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721